TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00456-CR


In re Robert F. Andrews


Juan Mora, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024098, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Juan Mora's appeal from a judgment of
conviction for sexual assault of a child and indecency with a child.  The subject of this proceeding
is Robert F. Andrews, appellant's counsel.
Appellant's brief was originally due September 30, 2002.  The time for filing was
extended twice on counsel's motion.  On December 19, 2002, in granting the second motion, this
Court ordered counsel to tender a brief on appellant's behalf no later than January 17, 2003. Counsel
failed to file a brief as ordered.
Therefore, the said Robert F. Andrews is hereby ordered to appear in person before
this Court on the 16th day of April, at 8:30 o'clock a.m., in the courtroom of this Court, located in
the Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and
there to show cause why he should not be held in contempt and sanctions imposed for his failure to
obey the December 19, 2002, order of this Court.  This order to show cause will be withdrawn and
the said Robert F. Andrews will be relieved of his obligation to appear before this Court as above
ordered if the Clerk of this Court receives appellant's brief by 5:00 p.m. April 15, 2003.
It is ordered April 8, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish